Exhibit 10.128
 
AMENDMENT TO SEVERANCE BENEFITS AGREEMENT


THIS AMENDMENT TO SEVERANCE BENEFITS AGREEMENT (“Amendment”), dated as of April
1, 2011 (“Effective Date”)  is entered into by and among GLIMCHER REALTY TRUST,
a Maryland real estate investment trust, with offices at 180 East Broad
Street,  Columbus, Ohio 43215 (“GRT”), GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
a Delaware limited partnership, with offices at 180 East Broad Street, Columbus,
Ohio 43215 (“GPLP”), and ________________ (the “Executive”) to amend the
Severance Benefits Agreement signed by the parties on                   (the
“Original Agreement”).


WHEREAS, GRT, GPLP and/or their subsidiaries and affiliates, including entities
in which GRT or GPLP own a majority of any non-voting stock (collectively, the
“Company”), have employed, or may employ in the future, the Executive as an
employee of the Company to perform certain services for and on behalf of the
Company upon terms and conditions upon which the Company and the Executive have
previously agreed, or may in the future agree (the “Services”);


WHEREAS, the Company recognizes that the Executive’s contributions to the future
growth of the Company will be substantial; and


WHEREAS, to continue induce the Executive to remain in the employ of the Company
and in consideration of the long term incentive plan adopted on February 16,
2011, the parties hereto desire to set forth these amendments to the severance
benefits which GPLP will pay to the Executive in the event of a Change in
Control of GRT (as defined in the Section 2 of the Original Agreement).


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, GRT, GPLP, and the Executive hereby agree that
the following sections of the Original Agreement will be amended as follows:


1.           TERM.


Section 1 is hereby deleted in its entirety and the following substituted in
lieu thereof:


“This Agreement shall have a term of three (3) years, subject to renewal as
hereinafter provided.  This Agreement shall automatically renew for an
additional term of three (3) years on the third (3rd) anniversary of the
Effective Date and on each third (3rd) anniversary thereafter unless terminated
upon the earlier of any of the following occurring: (a) GRT, as approved by its
Board of Trustees, issues a written notice to the Executive within sixty (60)
days or less of the end of the then-current three (3) year term to terminate the
Agreement , effective as of the last day of the then-current three (3) year
term, (b) the date on which GPLP and GRT have satisfied all of their obligations
hereunder, or (c) the date on which the Executive is no longer an employee of
the Company for any reason whatsoever including, without limitation, termination
without cause. Notwithstanding the termination of this Agreement subsequent to a
Change in Control of GRT, in the event that the Executive is an employee of the
Company at the moment immediately prior to a Change in Control of GRT, the
Executive shall be entitled to receive all benefits described hereunder and the
provisions hereof related thereto shall survive such termination.”


 
1

--------------------------------------------------------------------------------

 
2.           CHANGE IN CONTROL OF GRT.
 
The following language will be added to the end of Section 2:
 
 
This definition will be interpreted in a manner consistent with the regulations
published under Section 409A of the Internal Revenue Code of 1986, as amended.

 
3.   COMPENSATION UPON A CHANGE IN CONTROL OF GRT.
 
Section 3 (a) is hereby deleted in its entirety and the following substituted in
lieu thereof:


“(a) GPLP shall pay to the Executive, not later than the date of any Change in
Control of GRT, or such later date as is reasonably practicable provided that
such date will not be after the later of (i) the last day of the year in which
the Change and Control occurs or (ii)  two and one half months after the Change
and Control of GRT occurs, a lump sum severance payment (the “Severance
Payment”) equal to three (3) times the Base Amount (as defined below).  For
purposes of the Section 3(a), the Base Amount shall mean the Executive’s annual
compensation in the calendar year in which the Change in Control of GRT
occurs.  Annual compensation for purposes of this Section 3(a), shall only
include the existing annual base salary for the Executive at the time the Change
in Control of GRT occurs plus the target bonus opportunity applicable to the
Executive under the applicable bonus plan(s) in which the Executive participates
in the year in which the Change in Control of GRT occurs or such bonus plan(s)
in effect during GRT's most recently completed fiscal year if no duly effective
and approved bonus plan(s) is in place for the year in which the Change in
Control of GRT occurs.”
 
Section 3 (c) is hereby deleted in its entirety and the following substituted in
lieu thereof:
 
“(c) GPLP shall  fund for the Executive the continuing coverage (“COBRA”)
premium for eighteen (18) months following a Change in Control of GRT, to
continue all, medical, dental, and vision group insurance benefit programs or
arrangements in which the Executive was entitled to participate immediately
prior to the date of a Change in Control of GRT, provided that the Executive’s
continued participation is allowable under the general terms and provisions of
such plans and programs and provided, further, that in the event that the
Executive becomes employed by any third party during such 18-month period, then
upon the date of such employment the Executive shall no longer be entitled to
any medical, dental or vision insurance benefits described in the preceding
clause.  Subject to the preceding sentence, in the event that the Executive’s
participation in any such plan or program is barred, GRT and GPLP shall arrange
to pay the value of the COBRA premium at the pricing to the Executive as it
existed at the time the Change in Control of GRT occurs.”
 
 
2

--------------------------------------------------------------------------------

 
 
4.   ADDITIONAL AMOUNT:


The clause “unless otherwise agreed to in writing.” is hereby deleted from the
last sentence of Section 4 and the following substituted in lieu thereof:
 
“or such later date as is reasonably practicable provided that such date will be
no later than December 31st of the year after the year in which the Executive
remits such taxes.”


5.    EMPLOYMENT.  It is agreed that this Amendment is not intended to create
any form of express or implied employment contract or alter in any way the
at-will nature of the employment relationship between the Executive and the
Company. The employment relationship between the Company and the Executive
remains at-will, meaning that either party may terminate the employment
relationship with or without cause or notice at any time for any reason not
contrary to local, state, or federal law.
 
6.  NO FURTHER MODIFICATIONS; RATIFICATION.  Except as modified in this
Amendment, the terms and conditions of the Agreement remain in full force and
effect and are hereby reaffirmed and ratified by all parties hereto.
 
[Signature pages follow.  No further text on this page]
 
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 
GLIMCHER REALTY TRUST
 


 
By:  _________________________________
       Michael P. Glimcher, Chief Executive Officer


 
GLIMCHER PROPERTIES LIMITED PARTNERSHIP
 
By:  GLIMCHER PROPERTIES CORPORATION, its General Partner
 


 
By: _________________________________
       Michael P. Glimcher, Chief Executive Officer


 
EXECUTIVE:
 


 
Name: _________________________
 
Print Name: _____________________
 
Title: __________________________


 
 
 
 
 
 
 
 
 
 
 
 
 
 
4